Filed 2/7/22 P. v. Rivera CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). Thi s opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D079139

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCN405890)

EMPERATRIZ A. RIVERA,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
James E. Simmons, Jr., Judge. Affirmed.
         Pauline E. Villanueva, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Emperatriz A. Rivera pleaded guilty to one count of assault with a

deadly weapon (Pen. Code,1 § 245, subd. (a)(1)) and admitted the personal
infliction of great bodily injury enhancement (§ 12022.7, subd. (a)). She also
admitted a strike prior (§ 667, subds. (b)-(i)) and a serious felony prior (§ 667,


1        All further statutory references are to the Penal Code.
subd. (a)(1)). The balance of the charges and allegations were dismissed
pursuant to the plea agreement. The trial court sentenced Rivera to a
determinate term of 14 years in prison as stipulated in the plea agreement.
      Rivera brought postplea motions to replace counsel and to withdraw
her guilty plea. The motion to replace counsel was denied and the motion to
withdraw the guilty plea was also denied. Rivera was removed from the
court prior to the actual sentence being imposed because of misconduct
during the hearing.
      Rivera filed a notice of appeal, but did not obtain a certificate of
probable cause.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Rivera the opportunity to
file her own brief on appeal, but she has not responded.
                           STATEMENT OF FACTS
      In her change of plea form, Rivera admitted assaulting the victim with
a deadly weapon and personally inflicting great bodily injury.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following issue which was considered in evaluating the
potential merits of this appeal: Whether the trial court erred in imposing
sentence in Rivera’s absence.




                                        2
     We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Rivera on this appeal.
                              DISPOSITION
     The judgment is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




AARON, J.




                                     3